DETAILED ACTION


Status
This Non-Final Office Action is in response to the application papers filed on 10 December 2019. Claim(s) 1-5 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10 December 2019, 21 January 2021, and 19 February 2021 was/were filed prior to the mailing of a first action on the merits.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
(A) At lines 13-14: “a pressure surface of other blade of the par of adjacent blades becomes a shortest” is suggested to be ---a pressure surface of the other blade of the pair of adjacent blades becomes shortest---. Appropriate correction is required.


Claim(s) 5 is/are objected to because of the following informalities:  
(A) At lines 6, 10, 13, and 17: “a wall” is suggested to be ---the wall--- since claim 1 has recited this element. Appropriate correction is required.
(B) At lines 8 and 16: “the plurality” is suggested to be ---a plurality--- since the claim requires any one of the member embodiments recited (e.g. the member connecting a plurality of blades of lines 3-6 is not the same member connecting a plurality of blades at lines 7-10). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(A)	Regarding Claim(s) 2:
Claim(s) 2 recite(s) “…including not only a downstream side but also an upstream side of the downstream edge position of the one blade…” Thus, claim(s) 2 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, it is unclear as to if the recited downstream side with reference to the downstream edge position has already been claimed (due to the use of the phrase 
It is suggested to amend claim 2 as follows: an area including, in the axial direction, a downstream side and an upstream side of the downstream edge position of the one blade of the pair of adjacent blades.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2014/0044551 to Mahle et al. (hereinafter “MAHLE”).

(A) Regarding Claim 1:
	MAHLE discloses:
An axial flow turbine comprising:
a plurality of blades (Figs. 2-4) arrayed in a circumferential direction; and
a member (4) having a circumferential surface that interconnects the plurality of blades on their inner-circumference side or outer-circumference side and constitutes a wall surface of a main flow path, wherein the circumferential surface of the member has a plurality of depressed portions (18’) (paragraph 0006: at least one of the delimiting walls is provided with…at least one suction-side depression), and
each of the depressed portions (18’) is formed in an area that is on a downstream side of a throat where a distance between a suction surface of one blade of a pair of adjacent blades and a pressure surface of other blade of the pair of adjacent blades becomes a shortest (see annotated Fig. 2 below), and 

    PNG
    media_image1.png
    1086
    1170
    media_image1.png
    Greyscale


	(B) Regarding Claim 2:

Each of the plurality of depressed portions (18’, Figs. 2-3) is formed in an area including not only a downstream side but also an upstream side of the downstream edge position of the one blade in the axial direction (see annotated Fig. 2 above, wherein the depression extends in the axial direction above and below an imaginary line (28) that intersects the downstream edge position; thus, the depression is formed both on a downstream side and upstream side of the downstream edge position).

(C) Regarding Claim 3:
		MAHLE further discloses:
Each of the plurality of depressed portions (18’, Figs. 2-3) is formed along a working fluid flow direction on the downstream side of 19the throat (see annotated Fig. 2, wherein the depressions are formed to follow the flow at the suction side in the direction of the trailing edge).

(D) Regarding Claim 5:
		MAHLE further discloses:
The member (4, Fig. 4) is any one of:
a rotor (14) having an outer circumferential surface that interconnects a plurality of moving blades on their inner-circumference side and constitutes a wall surface of the main flow path (paragraph 0024); and 


Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 8,177,499 to Iida and US 6,669,445 to Staubach et al. disclose a blade channel with protrusions adjacent the blade side walls with a depression between.  US 2018/0328185 to Maatouk et al. discloses a protrusion adjacent the pressure side and trailing edge of a blade.

Allowable Subject Matter
Claim(s) is/are 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

(A) Regarding Claim(s) 4:
Claim(s) 4 is/are deemed novel and nonobvious over the cited art due to the inclusion of the limitation “each of the protruding portions is formed…within a range of the throat position on the suction surface of the one blade to a downstream edge position on the other blade…” which, in combination with the other requirements of the claim(s), is neither taught nor suggested by the cited prior art as a whole, either alone or in combination. Specifically, Maatouk discloses a protrusion that extends beyond the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745